DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

RE: Calendar Year (CY) 2013 Oct - Dec Phaseddown State Contribution Final Per-Capita Rates
June 28, 2013

Dear State Medicaid Director:
As you know, the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (MMA)
requires that the Centers for Medicare & Medicaid Services (CMS) notify each State of its per capita drug
payment expenditure amount. Payments for the phased-down State contribution are made on a monthly
basis. These payments are defined by the MMA to be the product of the annual per capita full dualeligible drug payment amount and the monthly State enrollment of full dual eligibles.
This letter is to notify you of the phased-down State contribution full dual-eligible per capita Medicaid
drug payment amount for October - December 2013, as required by the MMA.
Oct-Dec 2013 phased-down State contribution per capita rates are shown in Attachment 1. The per capita
drug expenditure amount for Oct-Dec 2013 is based on the value for Jan-Sep 2013, adjusted for the
change in FMAP, if any, between FY 2013 and FY 2014.
Questions regarding these calculations may be directed to Carolyn Lawson, Division of Information
Analysis and Technical Assistance, Data & Systems Group, at 410-786-0704 or via email at
Carolyn.Lawson@cms.hhs.gov.

Sincerely,
/s/
Elaine Olin
Director, Data & Systems Group

ATTACHMENT 1: Phased-down State Contribution Rates Oct - Dec 2013
STATE
AK
AL
AR
AZ
CA
CO
CT
DC
DE
FL
GA
HI
IA
ID
IL
IN
KS
KY
LA
MA
MD
ME
MI
MN
MO
MS
MT
NC
ND
NE
NH
NJ
NM
NV
NY
OH
OK
OR
PA
RI
SC
SD
TN
TX
UT
VA
VT
WA
WI
WV
WY

STATE NAME
Alaska
Alabama
Arkansas
Arizona
California
Colorado
Connecticut
District of Columbia
Delaware
Florida
Georgia
Hawaii
Iowa
Idaho
Illinois
Indiana
Kansas
Kentucky
Louisiana
Massachusetts
Maryland
Maine
Michigan
Minnesota
Missouri
Mississippi
Montana
North Carolina
North Dakota
Nebraska
New Hampshire
New Jersey
New Mexico
Nevada
New York
Ohio
Oklahoma
Oregon
Pennsylvania
Rhode Island
South Carolina
South Dakota
Tennessee
Texas
Utah
Virginia
Vermont
Washington
Wisconsin
West Virginia
Wyoming

OCT-DEC 2013
153.42
67.46
57.95
51.63
103.70
133.62
164.38
58.96
117.76
118.20
80.99
92.06
119.31
83.88
134.32
91.63
120.73
80.26
99.67
110.07
140.42
90.05
67.06
135.53
125.92
55.63
90.63
94.31
117.77
127.13
156.10
167.95
56.11
93.86
123.84
123.53
73.36
101.10
134.66
133.25
55.79
127.23
106.56
86.61
92.81
141.42
115.13
133.88
113.76
71.97
147.81

